     Case 3:16-cr-01283-MMA Document 323 Filed 09/15/21 PageID.2491 Page 1 of 8



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                                Case No. 16cr1283-MMA-3
                                             Plaintiff,       Related Case No. 21cv415-MMA
12
13   v.                                                       ORDER DENYING DEFENDANT’S
     IGNACIO REYES-YANEZ (3),                                 MOTION TO VACATE PURSUANT
14
                                                              TO 28 U.S.C. § 2255
15                                        Defendant.
                                                              [Doc. No. 306]
16
17
18          On August 2, 2017, a jury convicted Defendant Ignacio Reyes-Yanez of
19   conspiracy to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and
20   846. See Doc. No. 227. On February 26, 2018, the Court sentenced Defendant to a 180-
21   month term of imprisonment and five years of supervised release. 1 See Doc. No. 260.
22   Defendant appealed the judgment of conviction and the Ninth Circuit affirmed. See Doc.
23   Nos. 261, 277, 289. Defendant, proceeding pro se, now moves to vacate his conviction
24   and sentence pursuant to 28 U.S.C. § 2255 on multiple grounds, including ineffective
25   assistance of trial and appellate counsel. See Doc. No. 306. The United States has filed a
26
27   1
      According to the Federal Bureau of Prisons, Defendant’s current anticipated release date is April 3,
     2029. See Bureau of Prisons Online Inmate Locator, available at https://www.bop.gov/inmateloc (last
28   visited 9/15/2021).
                                                          1

                                                                                             16cr1283-MMA-3
     Case 3:16-cr-01283-MMA Document 323 Filed 09/15/21 PageID.2492 Page 2 of 8



 1   response in opposition to Defendant’s motion. See Doc. No. 314. Defendant has filed
 2   several supplemental supporting documents as well as a reply brief.2 See Doc. Nos. 312,
 3   320, 322. For the reasons set forth below, the Court DENIES Defendant’s motion.
 4                                               BACKGROUND
 5          As part of a greater conspiracy to import and distribute narcotics between March
 6   22, 2015 and May 1, 2016, Defendant engaged in the negotiated sale and delivery of
 7   methamphetamine on or about December 8, 2015. Defendant was originally indicted
 8   with ten co-defendants, members of a drug trafficking organization which allegedly used
 9   internal body carriers to smuggle drugs through the Calexico, California Ports of Entry
10   into the United States and on to El Centro, San Diego, and Los Angeles. See Doc. No. 1.
11          On January 13, 2017, a two-count superseding information was filed charging
12   Defendant with conspiring to import 50 grams or more of methamphetamine (actual)
13   (Count 1) and conspiring to distribute 50 grams or more of methamphetamine (actual)
14   (Count 2). See Doc. No. 150. Defendant was tried on Count 2, but the jury failed to
15   return a verdict and the Court declared a mistrial. See Doc. No. 195. The government
16   elected to retry Defendant and a jury found him guilty on Count 2. See Doc. No. 227.
17   The jury further found the methamphetamine Defendant conspired to distribute was more
18   than 50 grams (actual). Id.
19          Defendant filed a direct appeal raising two grounds for relief, including
20   prosecutorial error during rebuttal closing arguments and cross examination. See App.
21   Case No. 18-50076, Doc. No. 44. The Ninth Circuit rejected Defendant’s arguments and
22   affirmed his conviction in an unpublished memorandum disposition. See Doc. No. 301.
23   The instant motion followed. See Doc. No. 306.
24   //
25
26
     2
       These supplemental documents include a motion requesting “summary judgment,” see Doc. No. 312.
27   Construed liberally, Defendant’s motion for “summary judgment” constitutes an objection to the
     government’s late-filed response brief. Because the Court found good cause to permit the late filing, it
28   likewise overrules Defendant’s objection thereto and accordingly DENIES Defendant’s motion.
                                                         2

                                                                                               16cr1283-MMA-3
     Case 3:16-cr-01283-MMA Document 323 Filed 09/15/21 PageID.2493 Page 3 of 8



 1                                                DISCUSSION
 2          Defendant collaterally challenges his conviction, arguing that he was
 3   unconstitutionally subjected to double jeopardy in violation of the Fifth Amendment of
 4   the United States Constitution and deprived of effective assistance of counsel in violation
 5   of the Fifth and Sixth Amendments. 3
 6          1.      Legal Standard
 7          If a defendant in a federal criminal case collaterally challenges his conviction or
 8   sentence, he must do so pursuant to 28 U.S.C. § 2255. Tripati v. Henman, 843 F.2d
 9   1160, 1162 (9th Cir. 1988). Under section 2255, a court may grant relief to a defendant
10   who challenges the imposition or length of his incarceration on the ground that: (1) the
11   sentence was imposed in violation of the Constitution or laws of the United States; (2) the
12   court was without jurisdiction to impose such sentence; (3) the sentence was in excess of
13   the maximum authorized by law; or (4) the sentence is otherwise subject to collateral
14   attack. 28 U.S.C. § 2255(a). A defendant must allege specific facts that, if true, entitle
15   him to relief. See United States v. Howard, 381 F.3d 873, 877 (9th Cir. 2004); United
16   States v. Rodrigues, 347 F.3d 818, 824 (9th Cir. 2003) (citation omitted). The Court is
17   not required to hold an evidentiary hearing when the issues can be conclusively decided
18   on the basis of the existing record. 28 U.S.C. § 2255; see United States v. Hearst, 638
19   F.2d 1190, 1194 (9th Cir. 1980).
20          2.      Defendant’s Claims
21                  a)     Double Jeopardy
22
23
     3
       Defendant also purports to bring a third claim for relief based on “disparate sentencing.” Doc. No. 306
24   at 8. He did not provide any basis for this claim in his 2255 motion and thus the claim fails. See, e.g.,
25   United States v. Hearst, 638 F.2d 1190, 1194 (9th Cir. 1980). The Court notes that in a supplemental
     document, filed subsequent to the United States’ response brief, Defendant argues that his sentence is
26   “unconstitutional” based on the Court’s application of several offense level enhancements under the
     Sentencing Guidelines. See Doc. No. 322. However, the Court “need not consider arguments raised for
27   the first time” or claims brought for the first time in what essentially amounts to a reply brief. See
     Zamani v. Carnes, 491 F.3d 990, 997 (9th Cir. 2007) (citing Koerner v. Grigas, 328 F.3d 1039, 1048
28   (9th Cir. 2003)).
                                                         3

                                                                                              16cr1283-MMA-3
     Case 3:16-cr-01283-MMA Document 323 Filed 09/15/21 PageID.2494 Page 4 of 8



 1         Defendant argues that his retrial after the first jury hung (resulting in a mistrial)
 2   violates his Fifth Amendment constitutional right to not “be twice put in jeopardy of life
 3   or limb” for the same offense. U.S. Const. amend. V. The Double Jeopardy Clause of
 4   the Fifth Amendment “protects against successive prosecutions for the same offense after
 5   acquittal or conviction and against multiple criminal punishments for the same offense.”
 6   Monge v. California, 524 U.S. 721, 727-28 (1998).
 7         As an initial matter, the Court notes that Defendant did not raise this claim on
 8   direct appeal. See App. Case No. 18-50076, Doc. No. 44. “If a criminal defendant could
 9   have raised a claim of error on direct appeal but nonetheless failed to do so,” the
10   defendant is in procedural default. United States v. Johnson, 988 F.2d 941, 945 (9th Cir.
11   1993) (citing United States v. Frady, 456 U.S. 152, 168 (1982)); see also Bousley v.
12   United States, 523 U.S. 614, 622 (1998). A defendant who fails to raise a claim of
13   constitutional error on direct appeal may later challenge the issue under § 2255 only if
14   they demonstrate: (1) sufficient cause for the default and (2) prejudice resulting from it.
15   Bousley, 523 U.S. at 622; United States v. Schlesinger, 49 F.3d 483, 485 (9th Cir. 1994).
16   Defendant has not made a sufficient showing as to either cause or prejudice and he does
17   not claim actual innocence. As such, Defendant has procedurally defaulted his double
18   jeopardy claim.
19         In any event, Defendant’s claim fails on its merits. “[A] trial court’s declaration of
20   a mistrial following a hung jury is not an event that terminates the original jeopardy to
21   which [defendant] was subjected. . . . [J]eopardy does not terminate when the jury is
22   discharged because it is unable to agree.” Richardson v. United States, 468 U.S. 317, 326
23   (1984). Although jeopardy attached when the jury was sworn, it did not end with the
24   jury’s inability to reach a verdict on the conspiracy counts. Accordingly, the second trial
25   on the same counts and the resulting guilty verdict did not constitute double jeopardy.
26                b)     Ineffective Assistance of Counsel
27         Defendant argues that he received ineffective assistance from both trial and
28
                                                   4

                                                                                      16cr1283-MMA-3
     Case 3:16-cr-01283-MMA Document 323 Filed 09/15/21 PageID.2495 Page 5 of 8



 1   appellate counsel in two respects.4 First, Defendant contends that counsel was ineffective
 2   for failing to raise the double jeopardy argument set forth above. Second, Defendant
 3   contends that counsel provided ineffective assistance both at trial and on appeal by failing
 4   to challenge the sufficiency of the affidavit submitted in support of wiretap applications
 5   which recorded his communications and implicated Defendant in the overarching
 6   criminal conspiracy.
 7          Criminal defendants have a Sixth Amendment right to effective trial counsel “in
 8   order to protect the fundamental right to a fair trial.” Strickland v. Washington, 466 U.S.
 9   668, 684 (1984). And the Due Process clause of the Fifth Amendment entitles a criminal
10   defendant to effective assistance of counsel on his first appeal as of right. See Pollard v.
11   White, 119 F.3d 1430, 1435 (9th Cir. 1997). Section 2255 provides a prisoner in federal
12   custody under sentence of a federal court the right to move the court which imposed the
13   sentence to vacate, set aside, or correct the sentence upon several grounds, including
14   ineffective assistance of counsel. See 28 U.S.C. § 2255; Strickland v. Washington, 466
15   U.S. 668, 688 (1984). Ineffective assistance of counsel requires a showing “that
16   counsel’s assistance was not within the range of competence demanded of counsel in
17   criminal cases.” Lambert v. Blodgett, 393 F.3d 943, 979-80 (9th Cir. 2004).
18          Additionally, a defendant moving for relief under § 2255 on this ground must show
19   “not only proof of deficient performance, but also resulting prejudice.” United States v.
20   Fabian-Baltazar, 931 F.3d 1216, 1217 (9th Cir. 2019) (citing Strickland, 466 U.S. at 687-
21   88). To show prejudice, a prisoner “must demonstrate that there is a reasonable
22   probability that, but for counsel’s unprofessional errors, the result of the proceeding
23   would have been different.” United States v. Rodriguez-Vega, 797 F.3d 781, 788 (9th
24
25   4
       In a supplemental document filed subsequent to the United States’ response brief, Defendant points to
26   several additional ways in which he claims counsel performed deficiently. See Doc. No. 322 at 26-28.
     However, as noted supra, “arguments not raised by a party in its opening brief are deemed waived.”
27   United States v. Romm, 455 F.3d 990, 997 (9th Cir. 2006) (citing Smith v. Marsh, 194 F.3d 1045, 1052
     (9th Cir. 1999)); see also Bazuaye v. INS, 79 F.3d 118, 120 (9th Cir.1996) (“Issues raised for the first
28   time in the reply brief are waived.”).
                                                         5

                                                                                              16cr1283-MMA-3
     Case 3:16-cr-01283-MMA Document 323 Filed 09/15/21 PageID.2496 Page 6 of 8



 1   Cir. 2015) (quoting Strickland, 466 U.S. at 694). The court may address Strickland’s
 2   prongs in any order. Strickland, 466 U.S. at 697. As a practical matter, “[t]here is no
 3   reason for a court deciding an ineffective assistance claim to approach the inquiry in the
 4   same order or even to address both components of the inquiry if the defendant makes an
 5   insufficient showing on one.” Strickland, 466 U.S. at 697.
 6         Strickland claims may require an evidentiary hearing to determine whether the
 7   defendant is entitled to relief. However, the Court is not required to hold an evidentiary
 8   hearing when the issues can be conclusively decided on the existing record. See id.; see
 9   also United States v. Schaflander, 743 F.2d 714, 717 (9th Cir. 1984) (citing United States
10   v. Hearst, 638 F.2d 1190, 1194 (9th Cir. 1980)). Conclusory allegations, unsupported by
11   specific facts, are subject to dismissal without an evidentiary hearing, as are contentions
12   that in the face of the record are wholly incredible. See Blackledge v. Allison, 431 U.S.
13   63, 73-74 (1977); Shah v. United States, 878 F.2d 1156, 1161 (9th Cir. 1989). As
14   discussed below, “nothing in the record or in the matters contained in the § 2255 motion
15   indicates that defense counsel’s actions . . . were outside the wide range of professionally
16   competent assistance,” therefore an evidentiary hearing is not warranted. See
17   Schaflander, 743 F.2d at 718 (internal citations omitted).
18         Here, counsel was not ineffective for failing to raise a meritless double jeopardy
19   argument; the failure to make a futile argument or a baseless objection does not constitute
20   ineffective assistance of counsel. See, e.g., Juan H. v. Allen, 408 F.3d 1262, 1273 (9th
21   Cir. 2005) (“[T]rial counsel cannot have been ineffective for failing to raise a meritless
22   objection.”); Rupe v. Wood, 93 F.3d 1434, 1445 (9th Cir. 1996) (“[T]he failure to take a
23   futile action can never be deficient performance . . ..”).
24         Likewise, counsel was not ineffective for failing to challenge the admissibility of
25   the wiretap evidence. “Where defense counsel’s failure to litigate a Fourth Amendment
26   claim competently is the principal allegation of ineffectiveness, the defendant must also
27   prove that his Fourth Amendment claim is meritorious . . ..” Kimmelman v. Morrison,
28   477 U.S. 365, 375 (1986). Defendant has not demonstrated that any such challenge
                                                    6

                                                                                    16cr1283-MMA-3
     Case 3:16-cr-01283-MMA Document 323 Filed 09/15/21 PageID.2497 Page 7 of 8



 1   would have succeeded.
 2         3.     Conclusion
 3         In sum, Defendant is not entitled to relief. He procedurally defaulted his double
 4   jeopardy claim; that claim is also without merit. Defendant’s allegations regarding
 5   ineffective assistance of trial and appellate counsel are similarly meritless. As such, the
 6   Court DENIES Defendant’s 2255 motion.
 7                                CERTIFICATE OF APPEALABILITY
 8         Rule 11(a) of the Rules Governing Section 2255 Proceedings for the United States
 9   District Courts provides that “[t]he district court must issue or deny a certificate of
10   appealability when it enters a final order adverse to the applicant.” A defendant must
11   obtain a certificate of appealability before pursuing any appeal from a final order in a
12   Section 2255 proceeding. See 28 U.S.C. § 2253(c)(1)(B). When the denial of a Section
13   2255 motion is based on the merits of the claims in the motion, a district court should
14   issue a certificate of appealability only when the appeal presents a “substantial showing
15   of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The defendant must
16   show that reasonable jurists could debate whether the issues should have been resolved
17   differently or are “adequate to deserve encouragement to proceed further.” Slack v.
18   McDaniel, 529 U.S. 473, 483 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4
19   (1983), superseded on other grounds by 28 U.S.C. § 2253(c)(2)); see also Mendez v.
20   Knowles, 556 F.3d 757, 771 (9th Cir. 2009).
21         In this case, the Court has carefully reviewed Defendant’s 2255 motion and
22   considered the whole record. Because Defendant has not made a substantial showing of
23   the denial of a constitutional right, and because the Court finds that reasonable jurists
24   would not debate the denial of Defendant’s motion, the Court declines to issue a
25   certificate of appealability. See 28 U.S.C. § 2253(c).
26   //
27   //
28   //
                                                   7

                                                                                     16cr1283-MMA-3
     Case 3:16-cr-01283-MMA Document 323 Filed 09/15/21 PageID.2498 Page 8 of 8



 1                                         CONCLUSION
 2         Based on the foregoing, the Court DENIES Defendant’s motion and
 3   DECLINES to issue a certificate of appealability. The Court DIRECTS the Clerk
 4   to enter judgment accordingly in the related civil case and terminate that action.
 5         IT IS SO ORDERED.
 6   DATE: _________________
            September 15, 2021              ________________________________________
                                            HON. MICHAEL M. ANELLO
 7
                                            United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  8

                                                                                   16cr1283-MMA-3
